Title: From William Stephens Smith to Timothy Pickering, 1 October 1781
From: Smith, William Stephens
To: Pickering, Timothy


                  
                     Sir,
                     Head Quarters Octor 1st 1781
                  
                  The General requests you will immediately take the necessary steps to alter the route of the Express riders, instead of its being continued thro’ Richmond, they must pass from the Boling Greene to Todds Bridge & cross at Ruffins ferry.  I am Sir Yours &c.
                  
                     Wm S. Smith 
                     A.D. Camp
                  
               